Exhibit 10.12.3

AMENDMENT NO. 2

TO

SUBLEASE AGREEMENT

RESEARCH PARK BUILDING - PHASE V

THIS AMENDMENT NO. 2 TO SUBLEASE AGREEMENT (the “Second Amendment”) is made and
entered into on February 19, 2010 by and between Myriad Genetics, Inc. (the
“Landlord”) and Myriad Pharmaceuticals, Inc. (the “Tenant”).

RECITALS

A. Capitalized terms which are used herein but not otherwise defined shall have
the same meanings assigned to them in the Sublease Agreement, and any amendments
thereto.

B. Landlord and Tenant entered into that certain Sublease Agreement, dated
effective as of July 1, 2009 (the “Sublease Agreement”) with respect to the
Leased Premises in the Building located on the Property.

C. Landlord and Tenant entered into that certain Amendment No.1 to Sublease
Agreement, dated effective as of November 11, 2009, providing for certain
amendments to the Sublease Agreement as provided for in the Amendment No. 1 to
Sublease Agreement.

D. Landlord and Tenant desire to further amend the Sublease Agreement, as
amended, as provided for herein.

AGREEMENT

NOW THEREFORE, in consideration of the premises set forth herein, and for such
other good and valuable consideration the sufficiency of which is hereby
acknowledged, Landlord and Tenant agree that the Sublease Agreement, as amended,
be further amended, as follows.

1. Article 1.1 (a) first sentence, is hereby deleted in its entirety and
replaced by the following: The premises contain based on final measurement,
approximately 85,411 gross rentable square feet (the “Leased Premises”), more
particularly, 30,621 gross rentable square feet on Floor One; 26,084 gross
rentable square feet on Floor Two; 21,477 gross rentable square feet on Floor
Three; and 7,229 gross rentable square feet of mechanical, electrical, elevator,
stairwell and storage space in the three story office building (the “Building”)
located at 305 Chipeta Way, Salt Lake City, Utah, on the real property (the
“Property”) described on Exhibit “A” attached hereto and by this reference
incorporated herein.

2. Article 1.1 (c) is hereby deleted in its entirety and replaced by the
following: The exclusive right to use 211 designated stalls in the parking
structure under the Building. The parking rent is now incorporated into Article
3.1, Basic Annual Rent.

3. Article 2.2. Commencement Date; Obligation to Pay Rent. Article 2.2 is hereby
deleted in its entirety and replaced with the following: The term of this
Sublease Agreement and Tenant’s obligation to pay rent hereunder shall commence
on January 4, 2010.



--------------------------------------------------------------------------------

4. Article 3.1. Basic Annual Rent. Pursuant to Article 22.13 of the Sublease
Agreement, Tenant and Landlord agree to set the Basic Annual Rent at Two Million
Four Hundred and Sixty Nine Thousand Seven Hundred and Thirty-Six and no/100
($2,469,736). All other terms and conditions of this Article 3.1 shall remain
the same.

5. Article 4.1 (c) is hereby deleted in its entirety and replaced by the
following: “Estimated Costs” shall mean the projected amount of Tenant’s Direct
Costs and Basic Costs, excluding the costs of electricity provided to Tenant’s
Leased Premises. The Estimated Costs for the calendar year in which the Sublease
Agreement commences, and which are not included in the Basic Annual Rent, are
Two hundred Sixty Thousand Two hundred twenty nine dollars and no/100
($260,229.00) as follows: Taxes ($128,117), Insurance ($11,958), Williams road
maintenance ($5,125), Land lease ($88,000) and Manage Fee ($27,029).

6. Article 4.1(d) is hereby deleted in its entirety and replaced by the
following: “Tenant’s Proportionate Share of Basic Costs” shall mean the
percentage derived from the fraction, the numerator of which is the gross
rentable square footage of Lease Premises (85,411), the denominator of which is
the gross rentable square footage of the building (85,411). In this Sublease
Agreement, Tenant’s Proportionate Share of Basic Costs shall be 100% of the
Basic Costs for the Leased Premises.

7. Loading Dock and Hazardous Waste Storage. For purposes of section 1.1(b) of
the Sublease Agreement, the parties agree that MPI shall have reasonable joint
access to, and joint use of, the loading dock and hazardous waste storage area
located immediately west and north of Landlord’s current premises (Phase III) as
is reasonably necessary to support Tenant’s use of the Leased Premises.

8. Remaining Terms. All terms and conditions of the Sublease Agreement, as
amended, shall continue in full force and effect except to the extent amended or
modified by this Second Amendment.

REMAINDER OF PAGE INTENTIONALLY BLANK

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to the
Sublease Agreement as of the date first set forth above.

 

MYRIAD GENETICS, INC.       MYRIAD PHARMACEUTICALS, INC.

/s/ Peter D. Meldrum

     

/s/ Adrian Hobden

Peter D. Meldrum, President and CEO       Adrian Hobden, President and CEO

ACKNOWLEDGED AND CONSENTED TO:

BOYER RESEARCH PARK ASSOCIATES IX, L.C., a Utah limited liability company, by
its Manager

THE BOYER COMPANY, L.C., a Utah limited liability company

 

By:

 

 

Name:

 

 

Its:

 

 

 

3



--------------------------------------------------------------------------------

Schedule 1

To

Amendment No. 2 to Sublease Agreement

MYRIAD PHASE V

AMENDED AND RESTATED BUDGET

 

Disbursement Category

   Budget  

1.   Ground Sublease Costs

   $ 44,000.00   

2.   Construction Costs Of Improvements

   $ 19,264,862.00   

3.   Tenant Improvement Costs

     —     

4.   Architect & Engineering

   $ 773,557.00   

6.   Insurance, Permits, Utilities,

   $ 426,595.00   

7.   Legal

   $ 110,857.00   

8.   Title

   $ 41,465.00   

9.   Set Up Fee

   $ 214,760.00   

10. Construction Management Fee

   $ 80,871.00   

11. Construction Interest

   $ 672,000.00   

12. Construction Points

   $ 109,100.00   

13. Savings from Contractor

   $ (262,068.00 ) 

14. Total Project Costs

   $ 21,475,999.00   

Basic Annual Rent: Total Costs $21,475,999 x 11.5%

   $ 2,469,736.00   

Annual Laboratory Facility Rent:

   $ 60,000.00   

 

4